 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

AQUILES CONDE-SHENERY, Civil No. 3:18-cv-929
Plaintiff . (Judge Mariani}
V. .
FILED
C.0. SNOW, et al, 7 SCRANTON
Defendant JUN 05 2019
efendants ;
PER (WA~
MEMORANDUM DEGUTY CLERK

I. Background
‘On May 2, 2018, Plaintiff Aquiles Conde-Shenery (“Plaintiff’), a pretrial detainee

who, at all relevant times, was housed at the Monroe County Correctional Facility, initiated
the above-captioned action pursuant to 42 U.S.C. § 1983. (Doc. 1). Named as Defendants
are Benjamin Eyer, Radian Laylor, James Nunez, Robert Redmond, Nathanial Snow, and
Joseph Fortunato. (/d. at p. 4). On June 19, 2018, Defendants Eyer, Laylor, Nunez,
Redmond, and Snow filed an answer to the complaint. (Doc. 20). On June 26, 2018,
Defendant Fortunato filed an answer to the complaint. (Doc. 27).

Presently pending before the Court is Plaintiffs mation for leave to file an amended
complaint. (Doc. 76). For the reasons set forth below, the Court will grant Plaintiffs motion
for leave to amend.

ll. Discussion

Pursuant to Federal Rule of Civil Procedure 15, a party may amend its pleading once

 
 

as a matter of course within 21 days of serving it, or 21 days after the service of a
responsive pleading or motion under Rule 12(b), (e), or (f}, whichever is earlier. FED. R.
Civ. P. 15(a}(1). In all other circumstances, a party may amend its pleading only with the
opposing party's written consent or with leave of court. FED. R. Civ. P. 15(a)(2). Rule 15
embodies a liberal approach to amendment and specifies that “leave shall be freely given
when justice so requires.” Dole v. Arco Chemical Co., 921 F.2d 484, 486-87 (3d Cir. 1990);
FED. R. Civ. P. 15(a}{1)(2). “An applicant seeking leave to amend a pleading has the
burden of showing that justice requires the amendment.” Katzenmoyer v. City of Reading,
158 F. Supp. 2d 491, 497 (E.D. Pa. 2001); see Garvin v. City of Phila., 354 F.3d 215, 222
(3d Cir. 2003) (explaining that a plaintiff must show that the elements of Rule 15(c) are met
in order to change the party or the naming of the party against whom claims are asserted).
“The policy favoring liberal amendment of pleadings is not, however, unbounded.” Dole,
921 F.2d at 487. Factors which may weigh against amendment include “undue delay, bad
faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by
amendments previously allowed, undue prejudice to the opposing party by virtue of
allowance of the amendment, futility of amendment, etc.” Foman v. Davis, 371 U.S. 178,
182 (1962).

Plaintiff's original complaint was filed on May 2, 2018. (Doc. 1}. Defendants filed

their answers to the complaint on. June 19, 2018 and June 26, 2018. (Docs. 20, 27).

 

 
 

ee ee ee ee

 

Plaintiffs motion for leave to amend was not filed until February 20, 2019, (Doc. 76), clearly
past the time period allotted for filing an amended complaint as a matter of course. Plaintiff
has not obtained the opposing parties’ written consent thus, at this point, Plaintiff is required
to request leave of court to file such a pleading. See Feb. R. Civ. P. 15(a)(2).

As stated, a court need not grant leave to amend in the presence of bad faith, undue
delay, undue prejudice, or futility. See Diaz v. Palakovich, 448 F. App’x 211, 215-16 (3d

Cir. 2011) (citing Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000)): see also Lorenz v. CSX

Corp., 1 F.3d 1406, 1414 (3d Cir. 1993). “Delay becomes ‘undue,’ and thereby creates

grounds for the district court to refuse leave, when it places an unwarranted burden on the
court or when the plaintiff has had previous opportunities to amend.” Bjorgung v. Whitetail
Resort, LP, 550 F.3d 263, 266 (3d Cir. 2008) (citation omitted). Even where there is no
undue delay, prejudice to the non-moving party remains the touchstone for the denial of a
motion to amend. Arthur v. Maersk, Inc., 434 F.3d 196, 202 (3d Cir. 2006). The Court must
consider whether granting leave to amend the complaint “would result in additional
discovery, cost, and preparation to defend against new facts or new theories.” Cureton v.
Nat'l Collegiate Athletic Ass'n, 252 F.3d 267, 273 (3d Cir. 2001). An amendment is futile
when “the complaint, as amended, would fail to state a claim upon which relief could be
granted.” Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000).

The Court finds that accepting Plaintiffs proposed amended complaint would not

 
 

 

result in prejudice to the Defendants.’ In the proposed amended complaint, Plaintiff names
the six originally named Defendants and sets forth the same allegations against those
Defendants. Plaintiff also seeks to add constitutional claims against five new Defendants,
namely, Correctional Officer Kuebler, Stephanie Dullen, Barbara Forsness, PrimeCare, and
Monroe City or Borough. The claims against these new Defendants relate to the same
conduct in the original complaint. Plaintiff contends that he identified the new Defendants
through discovery. Plaintiff did not exhibit any undue delay in filing his proposed amended
complaint, nor did he act in bad faith or with improper motive. As such, Plaintiffs request
for leave to file an amended complaint will be granted.
lll. Conclusion

Leave to amend should be liberally given “when justice so requires.” FED. R. CIV. P.

15(a}{2). Plaintiff's proposed amended complaint will be accepted as filed. A separate

Order shall issue.

   

   

eT
Robert D. Mariani
United States District Judge

Date: June , 2019

 

 

' Defendants have not opposed nor moved to strike Plainitff's proposed amended complaint.

4

 
